Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 24, 2015

The Court of Appeals hereby passes the following order:

A15A1043. TAURUS TYRONE ACKEY v. THE STATE.

      On September 19, 2014, the trial court entered an order dismissing Taurus
Tyrone Ackey’s motion to withdraw his guilty plea. On October 27, 2014, Ackey
filed a notice of appeal to this Court. To be timely, a notice of appeal must be filed
within 30 days after entry of the appealable order. See OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. Jaheni v. State, 281 Ga. App. 213, 214 (635 SE2d 821)
(2006). Because Ackey filed his notice of appeal 38 days after entry of the trial
court’s order, this appeal is untimely. Accordingly, this appeal is hereby DISMISSED
for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            02/24/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.